Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	This Office Action is in response to Applicant’s Arguments and Amendment filed, 09/22/2022, wherein claims 5 and 14-15 were amended and added claims 16-19.
	Claims 1-19 are pending.

Information Disclosure Statement
The information disclosure statements (IDS) dated 03/30/2022 and 06/17/2022, comply with the provisions of 37 CFR 1.97, 1.98 and MPEP §609.  Accordingly, they have been placed in the application file and the information therein has been considered as to the merits, except where noted.
-Patent Cite Nos. 2 and 5 were not considered on the 06/17/2022 IDS because they were considered on the 12/06/2020 IDS.  

Election/Restrictions 
Applicant’s election without traverse of 
    PNG
    media_image1.png
    163
    231
    media_image1.png
    Greyscale
 as the 15-PGDH inhibitor, and ischemia reperfusion injury associated with transplant as the injury, in the reply filed on 3/10/2022, is acknowledged.
Claim 13 is withdrawn from consideration as being directed toward non-elected subject matter.  	
Claims 1-12 and 14-19 have been examined on the merits.
REJECTIONS WITHDRAWN
The status for each rejection and/or objection in the previous Office Action is set out below.
Claim Objections
	Applicant’s amendment to claim 15 that deletes the second iteration of “following formula” is sufficient to overcome this objection.

35 U.S.C. § 112
	-Applicant’s amendment to claim 5 is sufficient to overcome this rejection. 
	-Applicant’s amendment to claim 14 that removes parenthesis is sufficient to overcome this rejection. 
REJECTIONS MAINTAINED
	The below rejections have been slightly modified to account for the addition of claims 17-18  the Amendment filed 09/22/2022.  Modifications to the original rejections are bolded below.  
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference signs mentioned in the description: “3(H)”, “11(G)”, and “11(H)”.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character not mentioned in the description: Figure 2(E).  
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-5, 11-12 and 14-15 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by WO 2013/158649 to Markowitz (IDS, 8/6/2021).
Markowitz ‘649 teaches compounds and methods of modulating 15-PGDH activity, modulating tissue prostaglandin levels, treating disease disorders, or conditions in which it is desired to modulate 15-PGDH activity and/or prostaglandin levels, by administering 15-PGDH inhibitors (abstract).
Exemplified as a 15-PGDH activator is 
    PNG
    media_image1.png
    163
    231
    media_image1.png
    Greyscale
 (pgs. 199, 243, claims 7, 77, 78).
A method of treating renal disease with a pharmaceutical composition comprising 15-PGDH inhibitors, such as the above, is taught (pg. 202, claim 15).  
The 15-PGDH inhibitors have a suppressive or inhibitory activity against 1-PGDH that degrades prostaglandins and are effective in the treatment of renal diseases that are associated with renal dysfunction (paragraph 210).  In the kidney, prostaglandins modulate renal blood flow.  Prostaglandins are used to treat patients with chronic renal disease, to prevent graft rejection and cyclosporine toxicity in renal transplant patients, to prevent renal dysfunction, and to serve as vasodilators in the kidney (paragraph 209).  
The dose of 15-PGDH inhibitor administered to a patient should be sufficient to induce a beneficial response in the subject over time.  It is recommended that the daily dosage of the 15-PGDH activator be determined for each individual patient by those skilled in the art (paragraph 261).  
Markowitz ‘649 also teaches that a therapeutically effective amount refers to an amount of a therapeutic agent that produces some desired effect at a reasonable benefit/risk ratio applicable to any medical treatment.  In certain embodiments, the term refers to the that amount necessary or sufficient to eliminate, reduce or maintain a target of a particular therapeutic regimen.  The effective amount may vary depending on such factors as the disease or condition being treated, the particular targeted constructs being administered, the size of the subject or the severity of the disease or condition.  One of ordinary skill in the art may empirically determine the effective amount of a particular compound without necessitating undue experimentation (paragraph 158).  
Generally, the effective amount of the compound may be in the range of about 1 to 1,000mg in oral administration, about 0.1-500mg in intravenous administration, and 5 to 1,000 mg in the rectal administration.  Generally, the daily dosage for adults is in the range of about 0.5 to 5,000mg, preferably about to 1,000mg, but cannot be determined uniformly because it depends on age, sex, body weight and the physical condition of the patients to be treated.  The formulation may be administered once a day or several times a day with a divided dose (paragraph 229).  
While the prior art does not specifically teach the effective amount limitations recited in instant claims 3-5, as evidenced by the specification on pages 49-50, therapeutically effective doses of 15-PGDH inhibitors are in an amount ranging from about 10-1000mg.  As such, the limitations of claims 3-5 appear to be met.
Applicants are reminded that the office does not have the facilities and resources to provide the factual evidence needed in order to establish that the product of the prior art does not possess the same material, structural and functional characteristics of the claimed product.  In the absence of evidence to the contrary, the burden is on the applicant to prove that the claimed product is different from those taught by the prior art and to establish patentable differences.  See In re Best 562F.2d 1252, 195 USPQ 430 (CCPA 1977) and Ex parte Gray 10 USPQ 2d 1922 (PTO Bd. Pat. App. & Int. 1989).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 6-10 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2013/158649 to Markowitz (IDS, 8/6/2021) as applied to claims 1-5, 11-12 and 14-15  above, and further in view of US PG Pub. 2017/0266141 to Nagy (PTO-892).
Markowitz ‘649 is applied as discussed in the above 35 USC 102 rejection.
Markowitz ‘649 further teaches that the terms “prophylactic” or “therapeutic” treatment are art-recognized and includes administration to the host of one or more of the subject compositions.  If it is administered prior to clinical manifestation of the unwanted condition, then the treatment is prophylactic, i.e., it protects the host against developing the unwanted condition, whereas if it is administered after manifestation of the unwanted condition, the treatment is therapeutic (paragraph 156).
While Markowitz ‘649 teaches a method for treating renal ischemia by administering an effective amount of a 15-PGDH inhibitor, it differs from that of the instant invention, in that it does not explicitly teach administration 2, 8, 24 or 26 hours before the ischemia reperfusion injury.
Prophylactic treatment 1 hour before surgery is taught (paragraphs 383 and 388, pg. 54 of the drawings, Fig. 58).
Nagy ‘141 teaches a method and material for reducing ischemia-reperfusion injury, wherein ischemia-reperfusion injury is an existing serious condition in the aftermath of many diseases and traumatic injuries (title, paragraph 6).  Renal insufficiency is taught (paragraph 6).
Nagy ‘141 teaches the administration of an agent that reduces ischemia-reperfusion injury about 1 minute to about 1 week prior to a surgery that involves surgically occluding one or more blood vessels (paragraphs 31, 33, 37 and 54).
It would have been prima facie obvious to one of ordinary skill in the art, prior to the effective filing date of the instantly claimed invention, to administer the 15-PGDH inhibitors of Markowitz ‘649, about 2, 8, 24 or 26 hours prior to ischemia reperfusion injury.  One of ordinary skill in the art would have been motivated to administer the 15-PGDH inhibitors of Markowitz ‘649, 2, 8, 24, or 26 hours prior to ischemia reperfusion injury, with a reasonable expectation of success, because Markowitz ‘649 teaches that the 15-PGDH inhibitors can be administered prophylactically, wherein Markowitz ‘940 defines prophylactically as prior to clinical manifestation of the unwanted condition, and Nagy ‘141 teaches that an agent can be administered to reduce ischemia-reperfusion injury about 1 minute to about 1 week prior to a surgery.
"[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation," MPEP 2144.05(II).
NEW REJECTION
	The below new rejections are necessitated by the addition of claims 16-19 in the amendment filed 09/22/2022.  The same primary references that were applied in the previous Office Action and maintained above, are relied upon in the below new rejections.  Additions to the previous rejections are bolded below.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 16 is rejected under 35 U.S.C. 103 as being unpatentable over WO 2013/158649 to Markowitz (IDS, 8/6/2021) as applied to claims 1-5, 11-12 and 14-15 above, and further in view of US 2019/0070211 to Parikh (effectively filed 12/9/2016, PTO-892).  
Markowitz ‘649 is applied as discussed in the above 35 USC 102 rejection.
Markowitz ‘649 further teaches administration of a single pharmaceutical dosage formulation (paragraph 262) and teaches intravenous administration (paragraph 133).
While Markowitz ‘649 teaches a method for treating renal ischemia by administering an effective amount of a 15-PGDH inhibitor, it differs from that of the instant invention, in that it does not teach administration of a single bolus intravenous injection.  
Parikh ‘211 teaches methods of treating ischemic tissue injury or kidney disease by administration of an active agent (title).The intravenous administration can be by bolus or continuous infusion (paragraph 174).  
It would have been prima facie obvious to one of ordinary skill in the art, prior to the effective filing date of the instantly claimed invention, to exemplify the intravenous administration of Markowitz ‘649 as a single bolus intravenous injection, to arrive at the instantly claimed invention.  One of ordinary skill in the art would have been motivated to exemplify the intravenous administration of Markowitz ‘649 as a single bolus intravenous injection, with a reasonable expectation of success, because Markowitz ‘649 teaches single pharmaceutical dosage formulation and Parikh ‘211 teaches intravenous bolus injections as a type of intravenous administration in methods of treating ischemic tissue injury or kidney disease.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over WO 2013/158649 to Markowitz (IDS, 8/6/2021) and US PG Pub. 2017/0266141 to Nagy (PTO-892), as applied to claims 1-12, 14-15 and 17-18 above, and further in view of US 2019/0070211 to Parikh (effectively filed 12/9/2016, PTO-892).  
Markowitz ‘649 and Nagy ‘141 are applied as discussed in the above 35 USC 102 rejection.
Markowitz ‘649 further teaches administration of a single pharmaceutical dosage formulation (paragraph 262) and teaches intravenous administration (paragraph 133).
While Markowitz ‘649 and Nagy ‘141 teach a method for treating renal ischemia by administering an effective amount of a 15-PGDH inhibitor, they differ from that of the instant invention, in that they do not teach administration of a single bolus intravenous injection.  
Parikh ‘211 teaches methods of treating ischemic tissue injury or kidney disease by administration of an active agent (title).The intravenous administration can be by bolus or continuous infusion (paragraph 174).  
It would have been prima facie obvious to one of ordinary skill in the art, prior to the effective filing date of the instantly claimed invention, to exemplify the intravenous administration of Markowitz ‘649 and Nagy ‘141 as a single bolus intravenous injection, to arrive at the instantly claimed invention.  One of ordinary skill in the art would have been motivated to exemplify the intravenous administration of Markowitz ‘649 and Nagy ‘141  as a single bolus intravenous injection, with a reasonable expectation of success, because Markowitz ‘649 teaches single pharmaceutical dosage formulation and Parikh ‘211 teaches intravenous bolus injections as a type of intravenous administration in methods of treating ischemic tissue injury or kidney disease.
RESPONSE TO ARGUMENTS
102 Rejection over Markowitz	
Applicant argues that Markowitz ‘649 does not teach that 15-PGDH can be administered to a subject to prevent or treat renal ischemia reperfusion injury or acute kidney injury associated with renal ischemia perfusion injury.
	This argument is not persuasive.  Applicant has elected ischemia reperfusion injury associated with kidney transplant as the species of ischemia reperfusion injury to be prevented or treated by the instant method.    In paragraph 3 of the instant specification, Applicant describes renal ischemic reperfusion injury as occurring during periods of transient reduction in renal blood flow resulting in an insufficient oxygen supply, causing energy impairment in the renal outer medulla, further resulting in the injury and death of the tubular epithelial cells due to acute tubular necrosis and apoptosis.  In paragraph 11 of the instant specification, Applicant states that the ischemia reperfusion injury is associated with an organ transplant, such as a kidney transplant in  the subject.  In paragraph 74 of the instant specification, Applicant states that “preventing” includes stopping a disease, disorder or condition from occurring in a subject, which may be predisposed to the disease, disorder and/or condition, but has not yet been diagnosed.
As stated in the above rejection, Markowitz ’649 teaches methods of treating renal disease and specifically teaches that 15-PGDH inhibitors have a suppressive or inhibitory activity against 1-PGDH that degrades prostaglandins, wherein prostaglandins modulate renal blood flow, and are effective in the treatment of renal diseases that are associated with renal dysfunction (paragraph 210).  Markowitz ‘649 then teaches that prostaglandins are used to treat patients with chronic renal disease, to prevent graft rejection and cyclosporine toxicity in renal transplant patients, to prevent renal dysfunction, and to serve as vasodilators in the kidney (paragraph 209).  
While Markowitz ‘649 does not explicitly recite preventing or treating renal ischemia reperfusion injury or acute kidney injury, it is reasonable to assume that the composition comprising 
    PNG
    media_image1.png
    163
    231
    media_image1.png
    Greyscale
of Markowitz ‘649, would have the same properties since it is administered for the same purpose (to treat kidney disorders, diseases, conditions affected by prostaglandins) in the same dosage amounts (Markowitz teaches administration of 1 to 1,000mg, paragraph 229, and the instant specification teaches administration of 10-1000mg, paragraphs 49-50), to the same population (patients with kidney disorders, diseases, conditions affected by prostaglandins), as that taught by the instant specification and claims.  Thus, while the prior art does not explicitly teach these properties, burden is on Applicant to show that the prior art does not have these properties.
Applicants are reminded that the office does not have the facilities and resources to provide the factual evidence needed in order to establish that the product of the prior art does not possess the same material, structural and functional characteristics of the claimed product.  In the absence of evidence to the contrary, the burden is on the applicant to prove that the claimed product is different from those taught by the prior art and to establish patentable differences.  See In re Best 562F.2d 1252, 195 USPQ 430 (CCPA 1977) and Ex parte Gray 10 USPQ 2d 1922 (PTO Bd. Pat. App. & Int. 1989). 
	 
	Applicant further argues that Markowitz ‘649 teaches PGE1 and not 15-PGDH inhibitor to treat these disorders in paragraph 209.
	This argument is not persuasive.  Paragraph 210 of Markowitz ‘649 goes on to teach that the 15-PGDH inhibitors described herein, which have a suppressive or inhibitory activity against 15-PGDH that degrades prostaglandins, prevent or treat renal disease that are associated with renal dysfunction.  And the claims and examples of Markowitz ‘649 are all directed toward 15-PGDH inhibitors. 

103 Rejection over Markowitz in view of Nagy
	Applicant argues that Markowitz ‘647 and Nagy ‘141 fail to teach or suggest the method of claim 6 because paragraphs 383 and 388 of Markowitz ‘649 are directed to treating a partial hepatectomy and that Markowitz ‘649 is silent regarding the prophylactic administration of a 15-PGDH inhibitor to prevent or treat a renal ischemia reperfusion injury.  Applicant further argues that Nagy ‘141 fails to teach that a PGDH-15 inhibitor, or any agent besides ABA, is effective when administered to a subject to reduce the severity of an ischemia-reperfusion injury prior to a surgery.
This argument is not persuasive.  One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  In the instant case, paragraphs 383 and 388 of Markowitz ‘649 were relied upon to teach that 15-PGDH inhibitors can be administered prior to surgery.  One of ordinary skill in the art would have been motivated to administer the 15-PGDH inhibitors of Markowitz ‘649, 2, 8, 24, or 26 hours prior to ischemia reperfusion injury, such as renal transplant, with a reasonable expectation of success, because Markowitz ‘649 teaches that the 15-PGDH inhibitors can be administered prophylactically, wherein Markowitz ‘940 defines prophylactically as prior to clinical manifestation of the unwanted condition, and Nagy ‘141 teaches that an agent can be administered to reduce ischemia-reperfusion injury about 1 minute to about 1 week prior to a surgery.  "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation," MPEP 2144.05(II).
Applicant argues that there is no indication in Nagy ‘141 that a 15-PGDH inhibitor could be administered to a subject in place of ABA before surgery to reduce the severity of ischemia-reperfusion injury.
This argument is not persuasive.  The instant rejection does not substitute the ABA of Nagy ‘141 for the 15-PGDH inhibitor of Markowitz ‘649.  

Response to Unexpected Results
Applicant argues that the invention recited in claim 1 exhibits unexpected results.  
This argument is not persuasive since claim 1 is rejected under 35 USC 102.  “Evidence of secondary considerations, such as unexpected results or commercial success, is irrelevant to 35 U.S.C. 102 rejections and thus cannot overcome a rejection so based. In re Wiggins, 488 F.2d 538, 543, 179 USPQ 421, 425 (CCPA 1973)”. See MPEP 2131.04.
In regard to claim 17, it is noted that Applicant’s arguments are not persuasive.  Instant claim 17 is directed toward any 15-PGDH inhibitor and the purported unexpected results are directed to SW033291, wherein SW033291 is not defined in the specification.  Additionally, the purported unexpected results in Figs. 7B-D are not clearly described in the specification or the drawings.  For example, paragraph 188 refers to two types of pre-administration, wherein one type is a single dose administered 24 hours before IRI and one is 3 standard doses given 24 hours before.  It additionally appears that the results for dosages administered before IRI and doses administered 24 hours before, immediately after and 12 hours after IRI are the same.  As such, this argument is not persuasive. 
Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN WELLS whose telephone number is (571)272-7316. The examiner can normally be reached M-F 7:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on 571-272-2919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/L.Q.W./Examiner, Art Unit 1622                                                                                                                                                                                                        
/BRANDON J FETTEROLF/Supervisory Patent Examiner, Art Unit 1622